Exhibit 23.6 CONSENT OF RP® FINANCIAL, LC. February 5, 2013 Boards of Directors WSB Holdings, Inc. 4201 Mitchellville Road, Suite 200 Bowie, Maryland 20716 Members of the Board: We hereby consent to the inclusion of our opinion letter dated September 10, 2012 to the Board of Directors of WSB Holdings, Inc. (“WSB Holdings”) as Annex C to the joint proxy statement/prospectus of Old Line Bancshares, Inc. (“Old Line Bancshares”) and WSB Holdings, relating to the proposed merger of WSB Holdings with and into Old Line Bancshares, which joint proxy statement/prospectus is part of this Registration Statement on Form S-4, as amended by the Pre-Effective Amendment No.3 on Form S-4/A, of Old Line Bancshares (the “Registration Statement”), and to the references to us and such opinion therein. In giving such consent, we do not admit that we come within the category of persons whose consent is required under Section 7 of the Securities Act of 1933, as amended, or the rules and regulations of the Securities and Exchange Commission thereunder, nor do we thereby admit that we are experts with respect to any part of the Registration Statement within the meaning of the term “experts” as used in the Securities Act of 1933, as amended, or the rules and regulations of the Securities and Exchange Commission thereunder. Sincerely, RP® Financial, LC. /s/ RP Financial, LC. RP®Financial, LC. Washington Headquarters Three Ballston Plaza Telephone: (703) 528-1700 1100 North Glebe Road, Suite 600 Fax No.: (703) 528-1788 Arlington, VA 22201 Toll-Free No.: (866) 723-0594 www.rpfinancial.com E-Mail: mail@rpfinancial.com
